DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the claims filed 06/14/2021. 
Claims 1-3, 6, 8-13, 16, 18-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Chethan K. Srinivasa (Reg. No. 62,978) on 06/30/2021.
The application has been amended as follows: 

(Currently Amended) A system to allocate resources using an information technology infrastructure, comprising: 
a communication interface executed by one or more processors of a server and configured to receive financial data indicating a financial 
a forecast engine executed by the server and configured to: 
generate a multi-dimensional feature vector of the participant comprising a first feature indicating demographic information, a second feature indicating healthcare spending amount, a third feature indicating a health savings account contribution, and a fourth feature indicating a healthiness of the participant, the multi-dimensional feature vector generated based on the received financial data and the health data of the participant, the health data including at least one of diet information, fitness information, or exercise information; 
determine, based on a similarity analysis between values of each of the features of the multi-dimensional feature vector and values of corresponding features of corresponding multi-dimensional feature vectors of a plurality of healthcare expense prediction models stored in a database and generated by the server via a machine learning engine, a similarity metric between the multi-dimensional feature vector and the plurality of healthcare expense prediction models; 
select, responsive to the similarity analysis, a healthcare expense prediction model with a highest rank based on the similarity 
access, by the machine learning engine executed by the server, a plurality of data records of the plurality of participants, the plurality of data records including the financial data and the health data of the plurality of participants; 
train, by the machine learning engine executing a machine learning training technique configured to generate or train healthcare expense prediction models on an ongoing basis, the healthcare expense prediction model based at least in part on the financial data and at least one of the diet information, the fitness information, or the exercise information of the health data of the plurality of data records of the plurality of participants; 
receive, by the machine learning engine, one or more additional data records different from the plurality of data records previously accessed by the machine learning engine, the one or more additional 
update, by the machine learning engine, the previously trained healthcare expense prediction model based on the one or more additional data records to improve an effectiveness or efficiency of the forecast engine by reducing computing resources used by the forecast engine to determine resource allocation based on the updated healthcare expense prediction model relative to the previously trained healthcare expense prediction model; 
determine, from the healthcare expense prediction model trained and updated by the machine learning engine using the multi-dimensional feature vector of the participant and based at least in part on the diet information, the fitness information, or the exercise information of the health data of the plurality of data records of the plurality of participants and the one or more additional data records, the predicted lifetime healthcare expenses of the participant; 
identify, responsive to determining the predicted lifetime healthcare expenses, lifetime non-healthcare expenses of the participant; 

determine, based on the predicted lifetime healthcare expenses of the participant, a first amount of funds to allocate per time period to the healthcare tax benefit account; 
determine, based on the lifetime non-healthcare expenses of the participant, a second amount of funds to allocate per time period to the non-healthcare tax benefit account; and 
the communication interface further configured to: 
provide, for presentation via an interactive user interface, the first amount of funds to allocate to the healthcare tax benefit account and the second amount of funds to allocate to the non-healthcare tax benefit account, the interactive user interface including a control object configured to i) receive an input to adjust the first amount, and ii) responsive to receiving the input to adjust the first amount, updating a total amount of funds projected to be allocated to the healthcare tax benefit account; and 

(Original) The system of claim 1, wherein the server is further configured to: 
generate the interactive user interface with an electronic survey comprising one or more input elements, the interactive user interface configured to receive the financial data and the health data.
(Previously Presented) The system of claim 1, wherein the server is further configured to: 
generate the interactive user interface with the countdown timer set to a predetermined time interval; 
initiate the countdown timer responsive to enabling the interactive user interface to receive the financial data and the health data; and 
disable input via the interactive user interface responsive to expiration of the countdown timer.
(Canceled)
(Canceled)
(Original) The system of claim 1, wherein the server is further configured to: 

(Canceled)
(Original) The system of claim 1, wherein the server is further configured to: 
determine the second amount of funds to allocate per time period to the non-healthcare tax benefit account using a first feature indicating demographic information, a second feature indicating a non-healthcare spend amount, and a third feature indicating a non-health retirement account contribution amount.
(Previously Presented) The system of claim 1, wherein the server is further configured to: 
determine a first allocation priority associated with the healthcare tax benefit account; and 
determine a second allocation priority associated with the non-healthcare tax benefit account, the second allocation priority less than the first allocation priority.
(Original) The system of claim 9, wherein the server is further configured to: 

(Previously Presented) A method of allocating resources using an information technology infrastructure, comprising: 
receiving, by a server including one or more processors, financial data indicating a financial snapshot of a participant of a client device and health data of the participant to predict lifetime healthcare expenses of the participant; 
generating, by the server, a multi-dimensional feature vector of the participant comprising a first feature indicating demographic information, a second feature indicating healthcare spending amount, a third feature indicating a health savings account contribution, and a fourth feature indicating healthiness of the participant, the multi-dimensional feature vector generated based on the received financial data and the health data of the participant, the health data including at least one of diet information, fitness information, or exercise information; 
determining, by the server based on a similarity analysis between values of each of the features of the multi-dimensional feature vector and values of corresponding features of corresponding multi-dimensional feature 
selecting, by the server responsive to the similarity analysis, a healthcare expense prediction model with a highest rank based on the similarity metric corresponding to the plurality of healthcare expense prediction models to predict the future healthcare expenses of the participant, the healthcare expense prediction model generated by the server using financial data and health data of a plurality of participants; 
accessing, by the server executing a machine learning engine, a plurality of data records of the plurality of participants, the plurality of data records including the financial data and the health data of the plurality of participants; -6- 4850-7587-5558.1Atty. Dkt. No. 109393-0167 (ALEG-013US) 
training, by the machine learning engine executing a machine learning training technique configured to generate or train healthcare expense prediction models on an ongoing basis, the healthcare expense prediction model based at least in part on the financial data and at least one of the diet information, the fitness information, or the exercise information of the health data of the plurality of data records of the plurality of participants; 

updating, by the machine learning engine, the previously trained healthcare expense prediction model based on the one or more additional data records to improve an effectiveness or efficiency of the server by reducing computing resources used by the server to determine resource allocation based on the updated healthcare expense prediction model relative to the previously trained healthcare expense prediction model; 
determining, by the server from the healthcare expense prediction model trained and updated by the machine learning engine using the multi-dimensional feature vector of the participant and based at least in part on the diet information, the fitness information, or the exercise information of the health data of the plurality of data records of the plurality of participants and the one or more additional data records, the predicted lifetime healthcare expenses of the participant; 
identifying, by the server, lifetime non-healthcare expenses of the participant; 

determining, by the server, based on the predicted lifetime healthcare expenses of the participant, a first amount of funds to allocate per time period to the healthcare tax benefit account; -7- 4850-7587-5558.1Atty. Dkt. No. 109393-0167 (ALEG-013US) 
determining, by the server, based on the lifetime non-healthcare expenses of the participant, a second amount of funds to allocate per time period to the non-healthcare tax benefit account; 
providing, by the server, for presentation via an interactive user interface, the first amount of funds to allocate to the healthcare tax benefit account and the second amount of funds to allocate to the non-healthcare tax benefit account, the interactive user interface including a control object configured to i) receive an input to adjust the first amount, and ii) responsive to receiving the input to adjust the first amount, updating a total amount of funds projected to be allocated to the healthcare tax benefit account; and 

(Original) The method of claim 11, further comprising: 
generating, by the server, the interactive user interface with an electronic survey comprising one or more input elements, the interactive user interface configured to receive the financial data and the health data.
(Previously Presented) The method of claim 11, further comprising: 
generating, by the server, the interactive user interface with the countdown timer set to a predetermined time interval; 
initiating, by the server, the countdown timer responsive to enabling the interactive user interface to receive the financial data and the health data; and 
disabling, by the server, input via the interactive user interface responsive to expiration of the countdown timer.
(Canceled)
(Canceled)
(Original) The method of claim 11, further comprising: 
inputting, by the server, the multi-dimensional feature vector into the healthcare expense prediction model to output the predicted lifetime 
(Canceled)
(Original) The method of claim 11, further comprising: 
determining, by the server, the second amount of funds to allocate per time period to the non-healthcare tax benefit account using a first feature indicating demographic information, a second feature indicating a non-healthcare spend amount, and a third feature indicating a non- health retirement account contribution amount.
(Previously Presented) The method of claim 11, further comprising: 
determining, by the server, a first allocation priority associated with the healthcare tax benefit account; and 
determining, by the server, a second allocation priority associated with the non-healthcare tax benefit account, the second allocation priority less than the first allocation priority.
(Previously Presented) The method of claim 19, further comprising: 
determining, by the server, the first amount of funds to allocate to the healthcare tax benefit account based on the first allocation priority, the second allocation priority, and the healthcare expense prediction model.

Allowable Subject Matter
Claims 1-3, 6, 8-13, 16, 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches allocating resources using an information technology infrastructure by receiving financial and health data, generating a feature vector of the participant, accessing data records of participants, determining predicted lifetime healthcare and non-healthcare expenses of the participant, performing a lookup in a database to identify a healthcare and a non-healthcare tax benefit account of the participant, determining funds to allocate to the accounts, providing the amounts, and initiating a countdown timer on an interface. However, they fail to expressly teach or suggest, either alone or in combination, the features found within the independent claims, in particular: “determine, based on a similarity analysis between values of each of the features of the multi-dimensional feature vector and values of corresponding features of corresponding multi-dimensional feature vectors of a plurality of healthcare expense prediction models stored in a database and generated by the server via a machine learning engine, a similarity metric between the multi-dimensional feature vector and the plurality of healthcare expense prediction models; select, responsive to the similarity analysis, a healthcare expense prediction model with a highest rank based on the similarity 
The claimed invention is also subject matter eligible because the recitation of a trained machine learning algorithm removes the claim from being directed to an abstract idea (see, e.g., Example 39 in Subject Matter Eligibility Examples: Abstract Ideas dated January 7, 2019). 
The closest prior art of record is as follows:
Feinschreiber et al. (U.S. Patent App. Pub. No. US 2014/0006050 A1), 
Schulz et al. (U.S. Patent No. US 8,504,461 B1), 
Hu et al. (U.S. Patent App. Pub. No. US 2011/0231336 A1), 
Zayas (U.S. Patent App. Pub. No. US 2010/0011427 A1),
Skelly et al. (U.S. Patent App. Pub. No. US 2008/0010086 A1),
Hettesheimer (U.S. Patent App. Pub. No. US 2015/0262289 A1), and
Wadley et al. (U.S. Patent App. Pub. No. US 2017/0076379 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626